PHILLIPS, Circuit Judge
(dissenting).
Section 80 — 5—66, Utah Code Ann.1943, imposes an occupation tax on every person engaged in the business of mining or producing valuable metalliferous ore “equal to one per cent of the gross amount received for or the gross value of metalliferous ore sold.” Section 80 — 5—81, Utah Code Ann.1943, provides that all such taxes shall be paid to the State Tax Commission and by it paid over to the state treasurer. Section 80 — 5—76, Utah Code Ann.1943, provides that “any taxpayer may pay his occupation tax under protest and thereafter bring an action in any court of competent jurisdiction for the return thereof as provided by section 80 — 11—11, Revised Statutes of Utah, 1933.”1 Section 80 — 11—11, supra, provides that where a party, whose property is taxed, or from whom a tax is demanded or enforced, deems such tax unlawful, he may pay the same under protest to the officers designated and authorized by law to collect the same, and thereupon “may bring an action in any court of competent jurisdiction against the officer to whom said tax * * * was paid, or against the state, county, municipality or other taxing unit on whose behalf the same was collected, to recover said tax.”
Section 80 — 11—13, Utah Code Ann.1943, provides that where a tax is paid to the state under protest, it “shall not be covered into the general fund but shall be held and retained by the state treasurer * * * until the time for the filing of an action for the recovery” of such tax, “and in case an action has been filed, until it shall have been finally determined that” such “tax * * * * was lawfully or unlawfully collected”; that in case it shall be determined that such tax was unlawfully collected the officer collecting the same shall forthwith approve a claim for the amount of the tax adjudged to have been unlawfully collected, together with costs and interest, and that any amount in excess of the tax required to pay such claim, including interest and costs, shall be repaid out of any unappropriated funds in the hands of the state treasurer.-
The word “any” is equivalent to, and has the force of, every or each one of all.2 It is all-comprehensive and, unless limited by the context, includes all persons and things referred to indiscriminately.3
Where not limited by the context, the phrase “any court of competent jurisdiction” includes a federal court, as well as a state court, where facts requisite to federal jurisdiction are present.4
*910In Shoshone Mining Co. v. Rutter, 177 U.S. 505, 506, 20 S.Ct. 726, 44 L.Ed. 864, the court said:
“When in § 2326, Rev.Stat. [30 U.S.C.A. § 30], Congress authorized that which is familiarly known in the mining regions as an ‘adverse suit,’ it simply declared that the adverse claimant should commence pro-' ceedings ‘in a court of competent jurisdiction.’ It did not in express language prescribe either a Federal or a state court, and did not provide for exclusive or concurrent jurisdiction. If it had intended that the jurisdiction should be vested only in the Federal courts, it would undoubtedly have said so. If it had intended that any new rule of demarcation between the jurisdiction of the Federal and state courts should apply, it would likewise undoubtedly have said so.”
There is nothing in the Utah statutes indicating an intention on the part of the legislature that the phrase “any court of competent jurisdiction” should not embrace federal courts. In that respect, the instant case is distinguishable from Great Northern Life Ins. Co. v. Read, 322 U.S. 47, 64 S.Ct. 873, 880, 88 L.Ed. 1121. The Read case was a suit to recover taxes paid under protest brought under 68 O.S.1941 § 15.50. The statute in that case provides that “All such suits shall be brought in the court having jurisdiction thereof, and they shall have precedence therein,” and directs the form of judgment that shall be entered. Clearly, the Oklahoma legislature could not direct a federal court to give precedence to suits brought therein for the recovery of taxes. Nor could it direct the manner and method of entering judgment in a federal court. In the Read case, the Supreme Court said:
“Furthermore, section 12665 gives directions to the Oklahoma officer as to his obligations, requires the court to give precedence to these cases and directs the kind of judgment to be returned, see note 1, supra, which is quite different in language, if not in effect, from the judgment a Federal court would render. It is clear to us that the legislature of Oklahoma was consenting to suit in its own courts only.”
Moreover, it is the public policy of Utah to permit suits against the state, to which the state has consented, to be brought both in the state and federal courts. Section 104 — 3—27, Utah Code Ann. 1943, originally enacted in 1939, in part provides:
“ * * * the consent of the state of Utah is given to be named a party in any suit which is now pending or which may hereafter be brought in any court of this state or of the United States for the recovery of any property real or personal or for the possession thereof or to quiet title thereto, or to foreclose mortgages or other liens thereon or to determine any adverse claim thereon, or secure an adjudication touching any mortgage or other lien the state of Utah may have or claim on the property involved. * * * ”
In this respect, the instant case is distinguishable from Ford Motor Co. v. Department of Treasury of Indiana, 323 U.S. 459, 65 S.Ct. 347. That, too, was a case to recover taxes paid under protest under § 64-2614(a) of Burns, Indiana Stat.Ann.1943 Replacement. That section, in part, provides :
“* * * Any person improperly charged with any tax provided for under the terms of this act, and required to pay the same, may recover any amount thus improperly collected, together with interest, in any proper action or suit against the department in any court of competent jurisdiction; and the circuit or superior court of the county in which the taxpayer resides or is located shall have original jurisdiction of action to recover any amount improperly collected. * * * ”
Section 4-1501, Burns, Indiana Stat.Ann. 1933, provides that any person or persons having a claim against the state, arising at law or in equity, out of a contract, express or implied, may bring suit therefor against the state in the superior court of Marion County, Indiana, and that jurisdiction is vested upon such court to hear and determine such action. Indiana thereby manifests a state policy to permit claims against the state to be prosecuted only in her own courts.
Furthermore, the Supreme Court of the United States stated that the provision in the Indiana statute which vests original jurisdiction in the “circuit or superior court of the county in which the taxpayer resides *911or is located” indicates that the state legislature contemplated suit in the state courts.
In the instant case, neither the context of the statute nor the public policy of the state of Utah indicates that the phrase “in any court of competent jurisdiction” should be restricted to state courts.
For the reasons indicated, I respectfully dissent.

 § 80 — 11—11, Utah Code Ann. 1943.


 Hopkins v. Sanders, 172 Mich. 227, 137 N.W. 709, 713; Roedler v. Vandalia Bus Lines, Inc., 281 Ill.App. 520, 523; Heyler v. City of Watertown, 16 S.D. 25, 91 N.W. 334; People v. Van Cleave, 187 Ill. 125, 58 N.E. 422, 425; Bouvier’s Law Dictionary, Unabridged, Rawle’s 3d Rev., Vol. 1, p. 205.


 Orme v. Atlas Gas & Oil Co., 217 Minn. 27, 13 N.W.2d 757, 763.
See, also, Stout v. Simpson, 34 Okl. 129, 124 P. 754, 756.


 See Blackburn v. Portland Gold Mining Co., 175 U.S. 571, 20 S.Ct. 222, 225, 44 L.Ed. 276; Shoshone Mining Co. v. Rutter, 177 U.S. 505, 508, 20 S.Ct. 726, 44 L.Ed. 864; and Chambers v. Harrington, 111 U.S. 350, 4 S.Ct. 428, 28 L.Ed. 452, construing the phrase “a court of competent jurisdiction” embraced in § 2326, Rev.Stat., 30 U.S.C.A. § 30, providing for what is known in the mining regions as an “adverse suit”;
Regan v. Kroger Grocery & Baking Co., 386 Ill. 284, 54 N.E.2d 210; and Miller v. Municipal Court of City of Los Angeles, 22 Cal.2d 818, 142 P.2d 297, 308, construing tbe phrase “in any court of competent jurisdiction” in § 205(e) of the Emergency Price Control Act of 1942, 50 U.S.C.A. Appendix, § 925(e);
Stringer v. Griffin Grocery Co., Tex.Civ.App., 149 S.W.2d 158, 160; Booth v. Montgomery Ward & Co., Inc., D.C.Neb., 44 F.Supp. 451; Donahue v. Susquehanna Collieries Co., 3 Cir., 138 F.2d 3, 149 A.L.R. 271; Hargrave v. Mid-Continent Petroleum Corp., D.C.Okl., 36 F.Supp. 233; and Wingate v. General Auto Parts Co., D.C.Mo., 40 F.Supp. 364, construing the phrase “any court of competent jurisdiction” in § 16 of the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 216(b), which provides for suits by employees to recover liability of employer for violating §§ 6 and 7 of such Act, 29 U.S.C.A. §§ 208, 207;
In re Chicago & E. I. Ry. Co., 7 Cir., 121 F.2d 785, construing § 77, sub. j, *910of the Bankruptcy Act, 11 U.S.C.A. § 205, sub. j, which provides that suits or claims for damages caused by the operation of trains, busses, or other means of transportation may be filed and prosecuted to judgment in any court of competent jurisdiction.